DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 10, 11, 13, 17, 19, 21, 23, 24, 26, 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde (US 2003/0060815) in view of Rabin (US 6,039,730).
Regarding claims 1, 4, 8, 10, 13, 17, 21, 23 and 26, Lalonde discloses a cryosurgical probe with an elongated shaft with proximal and distal ends (101, fig. 1) and an operating head at the distal end of the shaft for ablating tissue (203, fig. 2). The shaft further includes a first passage with an inlet to provide a high pressure gas which terminates in a JT orifice (202, paragraph [0034]), a second passage extending into the operating head with an outlet for evacuating gas which is concentric with the first passage (208, defined by 204), and a vacuum chamber concentric with the first and second passageways (206). The linear and concentric arrangement of the passages constitutes a “heat exchange arrangement” (at least because the passageways can be thermally conductive, [0032]). Clearly cryosurgical probes are useless without a source of cryofluid and some means to control the delivery of the cryofluid to the probe (e.g. on/off switch, valve). Further, Lalonde discloses that the vacuum chamber is formed as an extension of the elongate shaft with the same diameter by virtue of fact that a vacuum is formed between an outer circumferential vacuum chamber wall (the inner surface of 201) and a wall of the outlet tube (the outer surface of 204).  Lalonde does not disclose an elongated stiffening element located toward the distal end of the shaft configured to reduce flexing of the shaft. However, using handles and/or additional insulation is common in the art where such elements are a matter for a person of ordinary skill in the art to choose based on any number of factors such as the particular use of a device or the mere preference of an operator. Using a handle/insulation with the elongated shaft will in some sense “reduce flexing of the shaft” at least because of the additional material of the handle/insulation relative to the shaft. Further, in the case of cryosurgical devices in general, they tend to be small (e.g. Lalonde discloses a 7 French or 2.3 mm diameter catheter, [0045]), so some aid in grasping the catheter can be beneficial. Rabin discloses a cryosurgical device with an elongated shaft that has a grip portion located toward the distal end of the shaft and circumferentially spaced from the shaft to form an insulating space (4, fig. 2). The grip has an inner diameter greater than the diameter of the shaft and tapers at proximal and distal ends (fig. 2). The portions of the grip that contact the shaft hold the grip on the shaft (col. 3 lines 11-13). The only issue that remains is why a person of ordinary skill in the art would be motivated to provide the grip portion (and thus elongated stiffening element) of Rabin to the cryoprobe of Lalonde. 
Three alternatives are presented. First, it is well established that combining prior art elements according to known methods to yield predictable results is an obvious modification (MPEP 2141(III)). Applicant has not argued that providing the claimed (and known) elongated stiffening element to the claimed (and known) cryoprobe produces unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art to combine any commonly known features of different cryosurgical devices into a single cryosurgical device, including the elongated stiffening element of Rabin with the cryoprobe of Lalonde, as long as the result of the combination is exactly what a person of ordinary skill in the art would expect from the combination. The second and third alternatives involve prior art systems but to reduce the complexity of the rejection (i.e. to avoid writing three different rejections) “official notice” will be taken and reference made to specific prior art systems for “documentary evidence” of each respective position.
The second alternative is that it is well known in the art that additional insulation can be provided to a cryoprobe that already has vacuum insulation. See for example column 5 lines 52-67 of US 5,716,353 to Matsuura (which uses an insulating tape around a vacuum chamber) and paragraph [0035] of US 2011/0264084 to Reid (which uses an insulative coating over a vacuum chamber). Therefore, before the application was filed, it would have been obvious to a person of ordinary skill in the art to provide the device of Lalonde with the insulating elongated stiffening element of Rabin to provide additional insulation to the insulated region of Lalonde because a person of ordinary skill in the art would recognize that two forms of insulation can be beneficial. 
The third alternative is that it is well known in the art to use a larger structure to facilitate holding a smaller element, where tapering is a common transition between diameter sizes. See for example paragraph [0033] and figure 1A of US 2007/0112343 to Mische and column 4 line 62 to column 5 line 3 and figure 3 of US 5,645,549 to Boyd. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Lalonde with the grip portion of Rabin because a person of ordinary skill in the art would recognize the modification would facilitate a user’s ability to grip and thus control the device.
Regardless of which rationale is employed the device of Lalonde-Rabin includes a grip portion spaced from the operating head along the elongated shaft. This is at least because the alternative would be like gripping a pencil by the lead tip. But see also figure 2 of Rabin which clearly shows the grip being spaced by a portion of the shaft from the tip of the device. Such a spacing would result in there being a material distance between the grip and the head in the device of Lalonde-Rabin.
Regarding claims 19 and 29, the device of Lalonde-Rabin performs the recited method. Thawing tissue is an implied step in any cryosurgical method as the device is not maintained in contact with tissue in perpetuity. 
Regarding claims 2, 11, 21, 24 and 27, the device of Lalonde-Rabin does not disclose the shaft is between 0.9-2.0 mm in diameter. However, diameters in this range are common in the art (see Conclusion of previous Actions for example) and Applicant has not disclosed that this range is critical or produces an unexpected result. Further, Lalonde discloses a diameter of 2.33 mm, which is very close to the claimed range (MPEP 2144.05(I)). Therefore, before the filing date of the application, it would have been obvious to one of ordinary skill in the art to select any value for the diameter of the shaft, including a value less than 2 mm such as “about”1.2 mm, which would produce the predictable result of allowing the device to be usable in a desired manner.
Regarding claim 3, the device of Lalonde-Rabin does not specifically disclose that the shaft and head extend between 0-100 mm beyond the stiffening element. However, the tip does extend some length beyond the stiffening element (e.g. fig. 1 of Duong) which means that in any case there is an overlap in the taught range and the claimed range (MPEP 2144.05). Applicant has not disclosed that the range is critical or unexpected results. Therefore, it would have been obvious to one of ordinary skill in the art to position the stiffening element any length from the tip of the catheter, including 0-100 mm, which would produce the predictable result of facilitating the grasping of the catheter at that location.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Rabin, further in view of Potocky (US 5,108,390).
Regarding claim 20, the method of Lalonde-Rabin does not disclose the use of a warm gas to thaw the device. However, using warm gas to thaw a cryosurgical device for detachment from tissue is common in the art. Potocky, for example, discloses an electrosurgical device and teaches the step of using a warm gas through a JT orifice to thaw the tip for removal from tissue (col. 4 lines 38-38). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to include in the method of Lalonde-Rabin the step of using a warm gas, as taught by Potocky, to allow the device to be disconnected from tissue in a safe and effective manner.  

Claims 22, 25 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lalonde and Rabin, further in view of Matsuura (US 5,716,353).
 Regarding claims 22, 25 and 28, the device and method of Lalonde-Rabin does not disclose a tail portion extending from the grip portion, although the grip portion as previously defined is still continuous with the elongate shaft (this part of the claim being interpreted as extremely broad rather than indefinite). However, Applicant has not disclosed that this tail portion is critical or produces unexpected results. As discussed above, using an insulation over a vacuum chamber is common in the art. Matsuura, for example, discloses that insulation tape can be provided to the elongated shaft (col. 5 lines 52-67). Therefore, before the application was filed, it would have been obvious to modify the device and method of Lalonde-Rabin to include a later of insulation over any part of the shaft not intended to treat tissue, as taught by Matsuura, including at least some part under or adjacent to the grip, that would produce the predictable result of ensuring that adjacent temperatures are not exposed to cryogenic temperatures. This layer can be considered a tail portion.

Response to Arguments
 Applicant’s arguments with respect to claims have been considered but are moot because the amendments have necessitated new grounds of rejection. 
Applicant has also argued that Rabin “fantastically” fails to disclose several claim limitations but the arguments are based on reading limitations into the claims which are not there in conjunction with a piecemeal analysis of the references. First, Applicant argues that Rabin does not have proximal and distal tapered regions that hold the grip portion in place. Applicant then states that that embodiment of figure 2, the embodiment cited in the rejection, shows exactly that but that this embodiment is in contact with the tumor. Aside from making it unclear why Applicant raised the issue of the grip portion being held in place relative to the vacuum chamber in the first place, the fact that this embodiment of Rabin contacts the tumor is irrelevant both because the rejection is based on Lalonde as modified by Rabin, not Rabin by itself, and also because the limitations directed to this feature are purely functional limitations. That is, devices are defined by what they are, not what they do (MPEP 2114(II)). The apparatus claims clearly recite a function that could be performed by the device of Lalonde-Rabin. It is noteworthy that the method claims do not recite this limitation as a step, instead also using functional language to describe how the apparatus could be used. However, even if the method claim did recite this spacing as a step, the method of Lalonde-Rabin would still render it obvious because any device which uses a grip portion that does not overlap with an operating head will by definition be spaced from at least some of the tissue that is being ablated by the head (since the claims are so vague about exactly what “tissue to be ablated” means). It is surprising that Applicant argues that “Rabin would not be motivated to modify their shell” because Rabin is not being “started with” and in fact is not being modified at all: the teachings of Rabin are being used to modify Lalonde. Therefore the argument that it is Rabin by itself that is being modified apropos of nothing has no relationship to the rejections. Applicant then makes some arguments about the new claims but does not discuss Lalonde, the base reference for these obviousness rejections, in conjunction with Rabin at all. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794